Citation Nr: 1434429	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-10 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In a December 2009 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in January 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In January 2011, the Board remanded the claim for a TDIU for further development.  In a January 2013 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the January 2013 decision and returned this matter to the Board for further proceedings.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file which were uploaded in July 2013.  These records, as well as a June 2013 VA examination report associated with the paper claims file, are pertinent to the claim for a TDIU and were not considered in the February 2012 supplemental statement of the case (SSOC).  However, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).  The VBMS e-folder does not include any additional relevant evidence.  

In February 2013, the Veteran filed a claim for an increase in his VA benefits, stating that his back, right foot, and arm disorders were worsening.  In a November 2013 rating decision, the RO granted an increased 20 percent rating for the Veteran's service-connected lumbosacral strain.  The RO deferred a decision on claims for an increased rating for hallux valgus with degenerative arthritis of the right foot and service connection for a left arm condition and a right shoulder and arm condition.  Service connection for a right shoulder/arm disorder was previously denied in a January 2011 Board decision.  

The issues of entitlement to an increased rating for the right foot disorder, service connection for a left arm condition, and the request to reopen a claim for service connection for a right shoulder/arm condition have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to adjudicate the claims raised in February 2013, as the claim for a TDIU is inextricably intertwined with these issues.  On remand, any outstanding pertinent VA treatment records should be associated with the claims file/e-folder and a medical opinion addressing whether the Veteran's service-connected disabilities, either separately or in combination, have precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return an updated VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral strain, hallux valgus of the right foot with degenerative arthritis, major depressive disorder, and/or erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Philadelphia VAMC dated between September 2006 and June 2007 and since July 2013.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. Conduct all necessary development and adjudication of the claims for an increased rating for the service-connected right foot disorder, service connection for a left arm condition, and the request to reopen a claim for service connection for a right shoulder/arm condition.  

4.  After the above claims have been adjudicated and all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the June 2013 VA spine examination, if available, for a supplemental medical opinion.  

The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* During an August 1985 VA examination, the Veteran reported previously working in maintenance and as a driver and a warehouseman.  

* In his February 2004 claim for a TDIU, the Veteran reported that he had done maintenance work on a full time basis from January 1997 to May 2002 and had done security work on a full-time basis from August 2003 to February 2004. He also indicated that his highest educational level completed was receiving a G.E.D.

* A February 2004 VA operative report shows that the Veteran underwent a right Keller bunionectomy, 1st metatarsal osteotomy with metal screw fixation and arthroplasty of right foot digits 2 to 5. The post-operative diagnoses were right foot hallux rigidus and right foot hammertoe deformity of digits 2, 3, and 4.

* A June 2004 VA physical therapy record reports that the Veteran was employed as a security guard and needed to be able to walk and run to return to work.  

* In a June 2004 letter, a VA podiatrist indicated that the Veteran continued to have pain and swelling in his right foot subsequent to the February 2004 surgery. Examination revealed a bony non-union, which required further immobilization and possibly additional surgery.  The podiatrist noted that the Veteran needed to remain off his foot and out of work until the foot was healed. 

* In July 2004, a VA podiatrist noted that the Veteran's right foot looked excellent clinically but he was reporting diffuse pain, worse at night.  

* During a July 2004 VA examination, the Veteran reported difficulty walking for any prolonged distance.  

* In a November 2004 letter, the Veteran's VA primary care physician indicated that the Veteran was currently disabled and unable to work due to right foot metatarsophalangeal joint arthrosis. The physician indicated that the Veteran had had surgery on his foot in February 2004 but had not experienced any pain relief from the procedure. He noted that the Veteran was unable to stand for any meaningful length of time without severe exacerbation of pain. 

* During January 2005 VA foot and back examination, the Veteran reported that he was currently unemployed and his last employment had been in a security position, which lasted approximately five years and required no lifting, prolonged standing or walking. The Veteran reported severe foot pain, along with weakness, stiffness and swelling. He also reported low back pain. Both the foot and back pain were worse with cold, damp weather, prolonged standing for more than 1/2 hour and walking approximately two blocks.  He indicated that since his last employment, he had not been able to find a new job due to his right foot and low back pain. 

* During VA treatment in May 2005, the Veteran reported that he was not able to work because of his right foot injury and his back.  

* In a September 2005 letter, a private physician noted that, due to the right foot disability, the Veteran could not sit or stand for any length of time and was starting to develop pain in the opposite foot and lower back, which the physician attributed to his altered gait.  The physician commented that the Veteran previously worked in security and detailing cars but was presently unable to work as he was limited as far as the physical activities he could do.  The Veteran described severe pain in his right foot as well as weakness, stiffness, swelling and inability to move his toes.  He reported the development of pain in the back and in the opposite foot if he stood for too long.  The physician indicated that the Veteran was unable to find employment because of this problem. He commented that the Veteran had limited ability to stand and walk and had been unable to return to work as a result of decreased range of motion and progressive pain and weakness in the right foot as well as pain in the lower back and left foot.  The physician noted that the Veteran was taking significant medications, which had the side effect of affecting his ability to drive, concentrate and function well. 

* A March 2006 VA psychiatric examination reflects a diagnosis of major depressive disorder secondary to service-connected hallux valgus and lumbosacral strain. A Global Assessment of Functioning (GAF) score of 48 was assigned. The Veteran reported he had developed a low mood, sadness, and guilt after his February 2004 surgery because he felt he was not able to work. He also reported decreased concentration, irritability, insomnia, decreased motivation, a poor level of energy and feelings of helplessness. He indicated that he could not do any type of work that required him to be active. 

* During a March 2006 VA orthopedic examination, the examiner noted that the Veteran made the "outlandish" claim that he experienced pain from the medial foot, which radiated up the entire right lower limb and up the entire right side of the trunk into the right side of the neck. On examination, gait was slow but not altered in any fashion and the Veteran walked without any assistive device. There was tenderness to pressure of the right first metatarsal phalangeal portion of the foot, which demonstrated a surgical scar. The diagnosis was pain residuals of surgery of hallux valgus of the right foot. 

* A May 2006 VA examination report reflects that the Veteran was not working. He reported pain in both feet that was intermittent secondary to standing and walking and described occasional weakness and stiffness of both feet, with no swelling or fatigability. He noted that at rest his feet were better in regard to pain but pain did occur with standing and walking for approximately 1/2 hour to 45 minutes. He was currently taking several medications for pain relief, which were helpful and did not result in any side effects.  

* During VA treatment in June 2006, the Veteran reported that when he took enough pain medication to suppress his pain he was unable to drive and had fatigue, making gainful employment basically impossible.  

* In a March 2006 Social Security Administration (SSA) disability report, the Veteran indicated that his ability to work was limited because of pain in the right side, foot and back.  He reported that he could not stand or walk for long periods due to foot pain, he had limited use of his right arm and hand, he had difficulty lifting/carrying anything even moderately heavy and the medication that he was taking caused drowsiness. He indicated that he had stopped working because he needed right foot surgery. 

* In his March 2006 SSA disability report, the Veteran indicated that he had worked as a driver from 1997 to 1999 and as a janitor from 1999 to 2003.  He reported that he had a GED and had completed training in welding in 1980.  

* A July 2006 SSA disability determination and transmittal indicates that the Veteran was found to be disabled due to a primary diagnosis of other and unspecified arthropathies and a secondary diagnosis of affective or mood disorders. 

* An undated SSA physical residual functional capacity assessment completed sometime after November 2004 indicates that the Veteran could occasionally lift and/or carry ten pounds, could frequently lift and carry less than 10 pounds, could stand and/or walk (with normal breaks) for a total of at least two hours in an 8 hour workday, could sit about 6 hours in an 8 hour workday and could push and/or pull (including operation of hand/foot controls) for an unlimited amount of time, other than that shown for lifting and carrying activities.  The examiner noted that the Veteran had a history of foot pain and degenerative changes of the acromioclavicular (AC) joint and C4-C5.  

* During a January 2008 VA spine examination, the examiner remarked that, with regard to his occupation in security, the Veteran had difficulty in prolonged standing, sitting, and walking for more than a half hour and bending and lifting more than 50 pounds due to his low back pain.  

* During an April 2008 VA examination, the examiner indicated that in regard to his occupation as a maintenance worker, the Veteran had difficulty in overhead use and lifting more than 50 pounds due to right shoulder pain. 

* In an October 2008 letter, the Veteran's VA primary care physician indicated that to manage his foot pain, the Veteran took morphine sulfate with reasonable relief. He also used a cane, back brace and special shoes. 

* A January 2009 VA treatment record reports that the Veteran had "tried delivering pizzas but it was killing him back, shoulder."  The assessment was foot pain and back and shoulder pain.  

* During a March 2009 VA spine examination, the examiner noted that in regard to the Veteran's occupation in security, he had difficulty in prolonged sitting, standing and walking for more than 1 hour, and in bending and lifting more than 50 pounds, due to low back pain. 

* An October 2011 VA social work services note reflects that the Veteran was not working.  

* In a February 2012 statement, the Veteran indicated that he disagreed with the determination that he was not unemployable, indicating that his right foot, leg, arm and back were all "done" and that he took medication for the pain that he was always experiencing.

* On VA spine examination in June 2013, the examiner indicated that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record, including all evidence added to the claims file/e-folder since issuance of the February 2012 supplemental statement of the case (SSOC).  If the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) are not met, readjudication of the claim must include consideration of whether referral to the Director, Compensation and Pension Service is warranted, pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



